DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 9, 2021.
In view of the Amendments to the Claims filed June 9, 2021, the rejections of claims 1-6, 8, 11, 12, 14-16, 21, and 23-27 under 35 U.S.C. 103 previously presented in the Office Action sent March 12, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-6, 8, 11, 12, 14-16, 21, and 23-30 are currently pending. 

Specification
The amendment filed June 9, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment filed June 9, 2021 includes newly added Fig. 4A, and the corresponding amendment after paragraph [0040] and at paragraph [0084] of the specification. 
The specification, as originally filed, does not evidence applicant had in possession an invention including Fig. 4A. 
The specification depicts transverse ribs 428 on the outer surface of the outer housing (see Fig. 4) and teaches the elastic compensating element 116 adjusting to and following the course of these structures 428 (see [0082-0084]).
However, the specification does not depict any specific structure of the inner surface of the outer housing which contacts elastic compensating element 116 except for a smooth surface (see Fig. 1 and Fig. 4-5).
The specification does not describe the specific structure depicted in Fig. 4A, the specific angled structures.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 21 and 23 recite “wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the prefabricated structure includes corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide the varying thickness, and wherein an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures comprising the corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing”.
The specification, as originally filed, does not evidence applicant had in possession an invention including wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the prefabricated structure includes corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide the varying thickness, and wherein an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures comprising the corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing.
The specification generally teaches the outer housing may have ribs, projections, or recesses (see [0029]
The specification teaches stabilizing structures 428 in the form of transverse ribs (see [0083] and Fig. 4) but does not teach any projections being formed on the inside of the outer housing wall. 
Claim 25 recites “wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the at least one elastic compensating element comprises a prefabricated structure having corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide the varying thickness and geometrically match the ribs or projections that are formed on the inside of the outer housing”.
The specification, as originally filed, does not evidence applicant had in possession an invention including wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the at least one elastic compensating element comprises a prefabricated structure having corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide the varying thickness and geometrically match the ribs or projections that are formed on the inside of the outer housing.
The specification generally teaches the outer housing may have ribs, projections, or recesses (see [0029]) but does not teach projections as being formed on the inside of the outer housing wall.
The specification teaches stabilizing structures 428 in the form of transverse ribs (see [0083]
Claims 28 and 29 recite “wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the prefabricated structure includes corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing”.
The specification, as originally filed, does not evidence applicant had in possession an invention including wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the prefabricated structure includes corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing.
The specification generally teaches the outer housing may have ribs, projections, or recesses (see [0029]) but does not teach projections as being formed on the inside of the outer housing wall.
The specification teaches stabilizing structures 428 in the form of transverse ribs (see [0083] and Fig. 4) but does not teach any projections being formed on the inside of the outer housing wall.
Claim 30 recites, “wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the at least one elastic compensating element comprises a prefabricated structure that includes corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing”.
The specification, as originally filed, does not evidence applicant had in possession an invention including wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing, and wherein the at least one elastic 
The specification generally teaches the outer housing may have ribs, projections, or recesses (see [0029]) but does not teach projections as being formed on the inside of the outer housing wall.
The specification teaches stabilizing structures 428 in the form of transverse ribs (see [0083] and Fig. 4) but does not teach any projections being formed on the inside of the outer housing wall.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the elastic compensating element" on line 23.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the elastic compensating element” recited on line 23 of claim 26 is referring to the “at least one elastic compensating element” recited on line 7 of claim 26, 
Amending “the elastic compensating element” to “the at least one elastic compensating element” would overcome the rejections.
Claim 26 recites the limitation "the second inner duct" on line 26.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the second inner duct” recited on line 23 of claim 26 is referring to the “at least one second inner duct” recited on line 4 of claim 26, and if so which of the at least one second inner duct, or if “the second inner duct” recited on line 23 of claim 26 is referring to an entirely different second inner duct altogether. Dependent claims are rejected for dependency. 
Amending “the second inner duct” to “the at least one second inner duct” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 12, 14-16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Eguchi (EP 1 731 729 A1 included in applicant submitted IDS filed September 21, 2016) and Carroll et al. (U.S. Pub. No. 2016/0035956 A1).
With regard to claim 1, Vitek et al. discloses a thermoelectric generator unit comprising:
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of the outer housing 12 and inherently comprises a varying thickness, or a thickness that is not 100% identical through the entire cited elastic compensating element) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at least one elastic compensating element is cited to read on the claimed “three-dimensional form” because it comprises a dimension in all three dimensions; the cited at least one elastic compensating element is cited to read on the claimed representing a geometry of structures of the inside of the outer housing, the structures being …or projections, because it comprises a form representing the geometry of structures on an inside of the outer housing, such as the geometry of structures of the inner surface of outer housing 12 top half and the inner surface of 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region of the cited structures, the inner surfaces of the top and bottom half of outer housing 12, with the outer most surface of the cited at least one elastic compensating element 20), and wherein
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element 

Vitek et al. does not disclose wherein the at least one elastic compensating element is made of less than 20% of a non-organic material.
However, Eguchi discloses a holding a sealing material (see [0001]). Eguchi is analogous art because Eguchi, like Vitek et al. and applicant, is concerned with holding and sealing material for exhaust gas discharge from internal combustion engines (see [0002]). 
Eguchi teaches a “holding and sealing material” which can include a mat-like fibers with an organic binder (see [0018]). Eguchi teaches the organic binder can be, for example, styrene-butadiene rubber (see [0023]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the holding and sealing material of Eguchi for the cited elastic compensating element in the unit of Vitek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an elastic holding a sealing material for exhaust gas discharge from internal combustion engines, 
Carroll et al. discloses a thermoelectric generator unit (see TITLE and ABSTRACT) and teaches thermally insulating fibers commonly can be formed from flax, hemp, wool, jute, and cotton fibers (see [0160]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the fiber materials of Carroll et al. for the mat like fibers in the cited holding and sealing material of Vitek et al., as modified by Eguchi above to include mat like fibers and organic binder, because the selection of a known material based on its suitability for its intended purpose, in the instant case a thermally insulating fiber material in a thermoelectric generator unit, supports a prima facie obviousness determination (see MPEP 2144.07). The cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “the at least one elastic compensating element is made of less than 20% of a non-organic material” because it is made of 0% of a non-organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic. 
With regard to claims 2 and 3, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein 
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et 
the organic material comprises an organic natural material (“organic natural material” is interpreted to include organic material of animal or plant origin; the cited organic material, the holding and sealing material of Eguchi as modified by Carroll et al., is cited to read on the claimed “organic natural material” because it includes hydrocarbons, which is an organic material of animal or plant origin; recall Eguchi [0023] teaching “styrene-butadiene rubber” and Carroll et al. at [0160] “flax, hemp, wool, jute, and cotton fibers”).
With regard to claim 4, dependent claim 2 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
the organic natural material is treated with a substance increasing the thermal stability thereof (see [0035-0037] of Eguchi teaching the cited organic natural material is dried with heating and pressing, which allows the holding and sealing material to be compressed which reduces the possibility that the organic binder is burned off by exhaust heat; the cited organic natural material is cited to read on the claimed “is treated with a substance increasing the thermal stability thereof” because it is treated with a substance causing the drying, heating, and 
With regard to claim 5, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “at least 80% of the at least one elastic compensating element is made of an organic material” because it is made of 100% of an organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic), and wherein
the organic material comprises a polymer (recall Eguchi at [0023] teaching organic binder including “styrene-butadiene rubber”).
With regard to claim 6, dependent claim 5 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
the polymer is capable of withstanding high temperatures and is an elastomer (recall Eguchi at [0023] teaching “styrene-butadiene rubber” which is an elastomer; the cited polymer is cited to read on the claimed “is capable of withstanding high temperatures” because it is structurally capable of withstanding high temperatures, such as temperatures which do not destroy/degrade the cited 
With regard to claim 8, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “at least 80% of the at least one elastic compensating element is made of an organic material” because it is made of 100% of an organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic), and wherein
the organic material can operate in temperatures up to at least 180°C without losing structural or elastic properties (the cited organic material is cited to read on the claimed “the organic material can operate in temperatures up to at least 180°C without losing structural or elastic properties” because [0002] of Eguchi teaches the holding and sealing material used at an exhaust gas discharge from an internal combustion engine and because [0038] of Eguchi teaches the holding and sealing material is dried at a temperature between 95 to 155°C which includes values within the claimed range of “up to
With regard to claim 12, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one elastic compensating element is placed on an inside of the outer housing (such as depicted in Fig. 1-2).
With regard to claim 14, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one first inner duct includes at least a first inner duct through which the hot fluid flows and a second inner duct through which a cold fluid flows is provided within the outer housing and wherein a cold side of the at least one thermoelectric module is in thermal contact with the second inner duct (recall cited at least one inner duct including at least one inner duct through which the hot fluid flows; second inner ducts 18 depicted in Fig. 1-2 in thermal contact with the cited at least one thermoelectric module 14; see [0047] teaching “cooling agent flowing through the cooling element 18”).
With regard to claim 15, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one thermoelectric module directly contacts a duct wall of the at least one first inner duct (as depicted in Fig. 1-2, the cited thermoelectric module 14 directly contacts a duct wall of the at least one first inner duct 16).
With regard to claim 16, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one thermoelectric module projects into the at least one first inner duct and is in direct contact with the hot fluid flowing therethrough (see [0047]).
With regard to claim 24, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one elastic compensating element is prefabricated and is given said component-adapted shape by one of three-dimensional cutting of a block material, injection molding in a tool mold, casting in tool mold, pressing in a tool mold and foaming in a tool mold (the generally recited, “is prefabricated and is given said component-adapted shape by one of three-dimensional cutting of a block material, injection molding in a tool mold, casting in tool mold, pressing in a tool mold and foaming in a tool mold” is a process limitation that does not definitely impart additional specific structural requirements to the claimed elastic compensating element and the structure of the cited elastic compensating element cited in Vitek et al., as modified by Eguchi above, is cited to read on the structural requirements of claim 24).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Eguchi (EP 1 731 729 A1 included in applicant submitted IDS filed September 21, 2016) and Carroll et al. (U.S. Pub. No. 2016/0035956 A1), as .
With regard to claim 11, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein the elastic compensating element fills a space area within the outer housing (as depicted in Fig. 1-2, the cited elastic compensating element 20 fills a space area within the cited outer housing 12).
Vitek et al., as modified by Eguchi and Carroll et al. above, does not disclose wherein the elastic compensating element comprises a cured foam.
However, Zika-Beyerlein discloses a thermoelectric generator unit, also for an engine system (see ABSTRACT). Zika-Beyerlein teaches an elastic compensating element which is can absorb compressive forces (see [0014]). Zika-Beyerlein teaches the structure can be multilayers (see [0014]) and Zika-Beyerlein teaches the material of the layer can be a cured foam (see [0014]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above, to include a layer of cured foam, as suggested by Zika-Beyerlein, because it would have provided for absorption of mechanical forces acting on the thermoelectric generator unit components. The combination of the cured foam layer suggested by Zika-Beyerlein and the cited holding and sealing material taught by Eguchi and Carroll et al. is cited to read on the claimed at least one elastic compensating element comprises a cured foam which fills a space area within the outer housing.
Claims 1, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Kinoshita et al. (U.S. Patent No. 6,324,061 B1).
With regard to claim 1, Vitek et al. discloses a thermoelectric generator unit comprising:
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of 
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at least one elastic compensating element is cited to read on the claimed “three-dimensional form” because it comprises a dimension in all three dimensions; the cited at least one elastic compensating element is cited to read on the claimed representing a geometry of structures of the inside of the outer housing, the structures being …or projections, because it comprises a form representing the geometry of structures on an inside of the outer housing, such as the geometry of structures of the inner surface of outer housing 12 top half and the inner surface of the outer housing 12 bottom half depicted in Fig. 1-2 as projections, or protruding/convex surfaces), 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said 
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region of the cited structures, the inner surfaces of the top and bottom half of outer housing 12, with the outer most surface of the cited at least one elastic compensating element 20), and wherein
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element (as depicted in Fig. 1-2, an outside of the at least one elastic compensating element oriented to the inside of the outer housing, such as the outermost surface of the cited at least one elastic compensating element 20, reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing, such as the inner most surface of the top and bottom half of the cited outer housing 12, and the cited outside of the cited at least one elastic compensating element).

Vitek et al. does not disclose wherein the at least one elastic compensating element is made of less than 20% of a non-organic material.

Kinoshita et al. teaches an elastic member also pressing against thermoelectric/Peltier elements (see line 1-7, column 3). Kinoshita et al. discloses using a cork material for high elasticity and heat-resisting characteristics (see line 8-13, column 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the cork material of Kinoshita et al. for the cited at least one elastic compensating element in the unit of Vitek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an elastic holding material for pressing thermoelectric/Peltier elements, supports a prima facie obvious determination (see MPEP 2144.07) and because it would have provided high elasticity and heat resisting characteristics. The selection of the cork material of Kinoshita et al. for the elastic compensating element of Vitek et al. is cited to read on the claimed “wherein the at least one elastic compensating element is made of less than 20% of a non-organic material” because the cited at least one elastic compensating element is 100% made of the cork.
With regard to claims 26 and 27, Vitek et al. discloses an exhaust system comprising:
a thermoelectric generator unit comprising (10, Fig. 1-2)
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side),
at least one second inner duct being arranged in the outer housing through which a cold fluid flows having a rectangular cross-section, the at least one thermoelectric module being in thermal contact with the at least one second under duct on a cold side (second inner ducts 18 depicted in Fig. 1-2 in thermal contact with the cited at least one thermoelectric module 14 on a cold side; see [0047] teaching “cooling agent flowing through the cooling element 18”; see Fig. 2 and annotated Fig. 2 below depicting a rectangular cross-section); and

    PNG
    media_image1.png
    412
    591
    media_image1.png
    Greyscale

at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the outer housing has an exhaust gas inlet and an exhaust gas outlet which are in fluid communication with the at least one first inner duct (such a depicted in Fig. 3, the cited outer housing 12 has an exhaust gas inlet 38 and an exhaust gas outlet 40 which are in fluid communication with the cited at least one first inner duct 16; see [0060]); wherein
the at least one elastic compensating element comprises a component-adapted shape and having a semi-oval cross-section with a flat side and a curved side, and a varying thickness (the cited elastic compensating element 20 depicted [0006] teaching and oval with longitudinal sides which have straight portions which is cited to read on the claimed “semi-oval cross-section with a flat side and a curved side” because the shape is an oval with straight portions at the longitudinal sides which would include a flat side, such as the inner surface of the at least one elastic compensating element at the straight portions of the longitudinal side, and a curved side such as the outer surface of the at least one elastic compensating element towards the curved sides) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at least one elastic compensating element is cited to read on the claimed “three-dimensional form” because it comprises a dimension in all three dimensions; the cited at least one elastic compensating element is cited to read on the claimed representing a geometry of structures of the inside of the outer housing, the structures being …or projections, because it comprises a form representing the geometry of structures on an inside of the outer housing, such as the geometry of structures of the inner surface of outer housing 12 top half and the inner surface of the outer housing 12 bottom half depicted in Fig. 1-2 as projections, or protruding/convex surfaces), 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the curved side and component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the cited curved side and the component-adapted shape on the inside of the outer housing in a region of the cited structures, the inner surfaces of the top and bottom half of outer housing 12, with the outer most surface of the cited at least one elastic compensating element 20), wherein
the at least one elastic compensating element comprises a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including any ribs or projections that are formed on the inside of the outer housing (the cited at least one elastic compensating element is cited to read on the structure required by the claimed “a prefabricated structure having the component-adapted shape that matches the 
the flat side of the elastic compensating element is turned towards the second inner duct (as depicted in Fig. 1-2, the cited flat side of the cited at least one elastic compensating element is turned towards the cited at least one second inner duct 18).

Vitek et al. does not disclose wherein	 the at least one elastic compensating element is made of less than 40% of a non-organic material and at least 60% made of cork.
However, Kinoshita et al. discloses a thermoelectric generator unit (see Fig. 1 and see line 52-56, column “Peltier elements” which is cited to provide for a “thermoelectric generator unit” as Peltier elements are capable of directly converting heat into electricity via thermoelectric conversion). 
Kinoshita et al. teaches an elastic member also pressing against thermoelectric/Peltier elements (see line 1-7, column 3). Kinoshita et al. discloses using a cork material for high elasticity and heat-resisting characteristics (see line 8-13, column 3).
.
Claims 21, 23, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Kinoshita et al. (U.S. Patent No. 6,324,061 B1), as applied to claims 1, 26, and 27 above, and in further view of Blueml (U.S. Pub. No. 2014/0020785 A1).
With regard to claims 21 and 23, independent claims 26 and 27 are obvious over Vitek et al. in view of Kinoshita et al. under 35 U.S.C. 103 as discussed above. 
Vitek et al., as modified above, does not disclose wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing.
However, Blueml discloses a thermoelectric generator unit (see [0028] and generally Fig. 1). Blueml teaches the unit is for exhaust gas (see [0059]). Blueml teaches an outer housing (see generally 18, Fig. 1-2) which is clamped together against an elastic compensating element 16. Blueml teaches the outer housing can be formed from two annotated Fig. 10 below depicting ribs, which project, at edges 30).

    PNG
    media_image2.png
    583
    476
    media_image2.png
    Greyscale

Annotated Fig. 10
Blueml teaches the clamped outer housing design allows for manufacturing at low cost (see [0006]).

Vitek et al., as modified above, teaches an outer housing which includes ribs or projections (recall ribs/projections in the outer housing design of Blueml at Fig. 10). Vitek et al. teaches the at least one elastic compensating element 20 rests on the inner side surface of the outer housing and is retained by means of clamping (see Abstract).
Vitek et al., as modified above, is cited to teach the claimed at least one compensating element comprises a prefabricated structure which includes corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide a varying thickness and wherein an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures comprising the corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element because cited outer housing includes ribs or projections (recall ribs/projections in the outer housing design of Blueml at Fig. 10) and because the cited at least one compensating element 20 of Vitek et al. is taught to be “elastic” (see Abstract) and taught to rest on the inner side of the outer housing which is retained in the outer housing by means of clamping force (see Abstract and [0040]
With regard to claim 25, independent claim 1 is obvious over Vitek et al. in view of Kinoshita et al. under 35 U.S.C. 103 as discussed above. 
Vitek et al., as modified above, does not disclose wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing.
However, Blueml discloses a thermoelectric generator unit (see [0028] and generally Fig. 1). Blueml teaches the unit is for exhaust gas (see [0059]). Blueml teaches an outer housing (see generally 18, Fig. 1-2) which is clamped together against an elastic compensating element 16. Blueml teaches the outer housing can be formed from two shells 24 and 26 (see Fig. 10) which includes ribs or projections that are formed on the inside of the outer housing (see Fig. 10 and annotated Fig. 10 below depicting ribs, which project, at edges 30).

    PNG
    media_image2.png
    583
    476
    media_image2.png
    Greyscale

Annotated Fig. 10
Blueml teaches the clamped outer housing design allows for manufacturing at low cost (see [0006]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the outer housing of Vitek et al., as modified above, to include the outer housing design or Blueml, which includes the two shells, because it would have provided for a unit which allows for manufacturing at low cost. 

Vitek et al., as modified above, is cited to teach the claimed at least one compensating element comprises a prefabricated structure which includes corresponding ribs or projections that extend outwardly of the at least one elastic compensating element to provide a varying thickness and wherein an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures comprising the corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing such that the component-adapted shape matches the geometry of structures on the inside of the outer housing because cited outer housing includes ribs or projections (recall ribs/projections in the outer housing design of Blueml at Fig. 10) and because the cited at least one compensating element 20 of Vitek et al. is taught to be “elastic” (see Abstract) and taught to rest on the inner side of the outer housing which is retained in the outer housing by means of clamping force (see Abstract and [0040]).
With regard to claims 28-30, independent claims 1, 26, and 27 are obvious over Vitek et al. in view of Kinoshita et al. under 35 U.S.C. 103 as discussed above. 
Vitek et al., as modified above, does not disclose wherein the outer housing includes ribs or projections that are formed on the inside of the outer housing.
However, Blueml discloses a thermoelectric generator unit (see [0028] and generally Fig. 1). Blueml teaches the unit is for exhaust gas (see [0059]). Blueml teaches annotated Fig. 10 below depicting ribs, which project, at edges 30).

    PNG
    media_image2.png
    583
    476
    media_image2.png
    Greyscale

Annotated Fig. 10
[0006]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the outer housing of Vitek et al., as modified above, to include the outer housing design or Blueml, which includes the two shells, because it would have provided for a unit which allows for manufacturing at low cost. 
Vitek et al., as modified above, teaches an outer housing which includes ribs or projections (recall ribs/projections in the outer housing design of Blueml at Fig. 10). Vitek et al. teaches the at least one elastic compensating element 20 rests on the inner side surface of the outer housing and is retained by means of clamping (see Abstract).
Vitek et al., as modified above, is cited to teach the claimed prefabricated structure includes corresponding ribs or projections that geometrically match the ribs or projections that are formed on the inside of the outer housing because cited outer housing includes ribs or projections (recall ribs/projections in the outer housing design of Blueml at Fig. 10) and because the cited at least one compensating element 20 of Vitek et al. is taught to be “elastic” (see Abstract) and taught to rest on the inner side of the outer housing which is retained in the outer housing by means of clamping force (see Abstract and [0040]).

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that Vitek et al. does not teach the claimed at least one compensating element having ribs or projections representing geometry of structures inside of the outer housing because Vitek et al. clearly shows ribs having a solid structure. However, this argument is not persuasive. The rejections of the claims do not rely on the solid ribs depicted on the outer surface of the outer housing.
Applicant argues that there is no suggestion that the organic fibers in Carroll would be suitable in a high temperature and corrosive environments such as that in Vitek and Eguchi. However, this argument is not persuasive. 
Vitek and Eguchi are not limited to systems with corrosive environments or systems operating over 350 degrees F. Applicant points to an example of a temperature for a catalytic converter. However, the system of Vitek is a vehicle exhaust and not a catalytic converter, which is not limited to temperatures over 350 degrees F. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Applicant argues in the response that nothing in Kinoshita suggests the cork is suitable for high temperature and corrosive environments. However, this rejections of the claims do not rely on Kinoshita teaching cork as a suitable material for high temperature and corrosive environments. The system in Vitek et al. is not described as high temperature and corrosive environments and not limited to high temperature and corrosive environments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 15, 2021